Citation Nr: 0120817	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

(The issue of whether a February 1996 decision of the Board 
of Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error (CUE) is the subject 
of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1959.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The veteran, his spouse, and his 
representative appeared at a hearing before a hearing officer 
at the RO in July 1998 and before the undersigned Member of 
the Board in Washington, D.C., in March 2001.  


FINDINGS OF FACT

1.  In a March 1997 decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") affirmed the February 1996 Board decision that 
denied service connection for a chronic back disorder.

2.  Evidence has been presented since the March 1997 Court 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's current low back disorder cannot be 
dissociated from the back injury he sustained during his 
military service. 

4.  In a March 1997 decision, the Court affirmed the February 
1996 Board decision that denied service connection for a 
chronic disorder of the knees.

5.  Evidence has been presented since the March 1997 Court 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  The veteran's current knee disorders cannot be 
dissociated from the injuries to both knees which the veteran 
sustained during his military service.


CONCLUSIONS OF LAW

1.  The March 1997 Court decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7291 (West 
1991); 38 C.F.R. § 20.1400 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disability is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7104, 7105, 7291 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A back disorder was incurred in service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 
3.303 (2000).

4.  The March 1997 Court decision denying service connection 
for a chronic bilateral knee disorder is final.  38 U.S.C.A. 
§ 7291 (West 1991); 38 C.F.R. § 20.1400 (2000).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7104, 7105, 7291 (West 1991); 38 C.F.R. § 3.156(a) (2000).

6.  A bilateral knee disorder was incurred in service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1993 rating decision, the RO denied service 
connection for back and knee disorders.  The veteran appealed 
to the Board and in a February 1996 decision, the Board 
denied these claims on the basis that there was no medical 
evidence relating the veteran back disorder and bilateral 
knee disorder to his active service.  The Court affirmed this 
decision in March 1997.  The veteran took no action to appeal 
the Court decision to the United States Court of Appeals for 
the Federal Circuit.  Thus, the March 1997 Court decision is 
final under 38 U.S.C.A. § 7291 (West 1991 & Supp. 2001).  As 
such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is the evidence added to the record since that decision. 

Generally, a final decision issued by an RO, the Board, or 
the Court may not thereafter be reopened and allowed, and a 
claim predicated on the same factual basis may not be 
considered. 38 U.S.C.A. §§ 7104, 7105, 7291 (West 1991 & 
Supp. 2000); see also 38 C.F.R. §§ 20.302, 20.1103, 20.1409 
(2000).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Subsequently, in a March 1998 rating decision, following 
receipt of VA and private medical evidence, the RO reopened 
the claims and denied the veteran's claims for service 
connection for bilateral knee disabilities and a low back 
disability.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
case was previously denied on the basis that there was no 
medical evidence relating the veteran's current disabilities 
to service.  The Board notes that evidence in support of the 
application to reopen the claim submitted since the March 
1997 Court decision includes private and VA medical records 
showing diagnoses of low back disorder and bilateral knee 
disorder and relating such to the veteran's service as well 
as a support statement from another veteran who served with 
this veteran.  Thus, the Board agrees with the RO that the 
evidence is new and material, and serves to reopen the claim.  
38 C.F.R. § 3.156(a).  The claim having been reopened, the 
merits will be addressed by the Board in the decision that 
follows.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the National Personnel Records Center 
(NPRC) verified that the veteran's service medical records 
were among those destroyed in a fire at the NPRC in St. 
Louis, Missouri, in 1973.  

Private medical records from August 1967 reveal that the 
veteran complained of locking of the right knee for 2 or 3 
years.  A torn right medial meniscus was found and a right 
meniscectomy was performed.  In a November 1972 private 
hospital record, the veteran complained of twisting his left 
knee.  A torn left medial meniscus was found and a left 
meniscectomy was performed.  

Private hospital records from July 1974 reflect that the 
veteran complained of low back pain.  The assessment was 
ruptured disk at L5 and a diskectomy was performed.  
Additional private medical records from January 1977 to March 
1987 reveal complaints of low back pain and diagnoses of 
chronic degenerative disc disease with arthritis and lumbar 
radiculopathy.  In July 1987, the veteran underwent total 
disc replacement of L5 with plating of the spine.  

In several statements received from December 1991 to January 
1993, Newton F. Garland, M.D., stated that he had seen the 
veteran in 1959 and 1960 for knee and back pain, diagnosed 
severe strain of the right knee and severe strain of the back 
with possible ruptured disc, and referred him to an 
orthopedist.  Dr. Garland indicated that the statement was 
from memory as he had no treatment records.  

In a July 1992 statement, H. Glenn Buchanan, M.D., stated 
that the veteran twisted the ligaments of both knees and 
sustained lumbar strain in a 1957 jeep accident.  

In support statements submitted in September 1993, friends 
and relatives of the veteran stated that the veteran did not 
have difficulty with his back and legs prior to service, but 
that he had constant problems with his back and legs after 
service.  In several statements and testimony, the veteran 
testified that he injured his back and knees during service 
when he was in a jeep accident in Germany in the fall of 
1957; that he was treated in the field; and that he continued 
to experience back and knee pain thereafter.  The veteran 
reported that he was treated for back and knee pain by Dr. 
Garland from 1959 to 1960.  The veteran's spouse testified 
that after the veteran was discharged from service, he 
experienced back problems, could not lift anything, and that 
his knees popped out of place.  

In an October 1997 statement, Dr. Buchanan, one of the 
veteran's private physicians, stated that the veteran 
sustained a low back and knee injury in a jeep accident while 
training in Germany in 1957; that subsequently the veteran 
had to have knee surgeries and back surgery in 1967, 1972, 
and 1974 respectively.  Dr. Buchanan opined that these 
disabilities originated from the 1957 jeep accident.
In statements received in December 1997, Dr. Garland reported 
that he remembered the veteran as he was the family physician 
of the veteran's spouse and began treating the veteran when 
he married into the family.  He stated that he treated the 
veteran for back and knee pain from 1959 to 1960 and then 
referred him to an orthopedist.  

In a statement received in December 1997, a friend of the 
veteran, [redacted], certified that he and the veteran 
were stationed together and were roommates and friends for 
almost 3 years in Germany.  Mr. [redacted] reported that the 
veteran was hurt in a jeep accident at night during a 
training exercise in Germany, injured his back and legs, and 
was in traction and on crutches thereafter.

At his July 1998 hearing, the veteran submitted a copy of a 
letter with a postmarked envelope from November 1957, showing 
that he wrote to his parents that his legs and back were 
doing ok, still sore, and that he was going back to the 
field.  He stated that he hoped to be able to drive his jeep.  
Several support statements from family and friends, which 
indicating that the veteran had experienced back and knee 
problems since 1959, were also submitted.  

In an October 1998 opinion, Dr. Buchanan stated that he had 
been treating the veteran since 1974 and reviewed the 
veteran's medical history.  Dr. Buchanan stated that the 
veteran's current back and knee diseases stemmed from the 
jeep wreck during training in Germany in fall of 1957.

At his March 2001 hearing, the veteran testified that he 
injured his back and knees in a jeep accident during training 
in Germany in 1957, that he has continued to experience pain 
and difficulty in his back and knees requiring surgery, and 
that private physicians have advised that his current back 
and knee disorders are the result of the inservice injuries.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

In view of the above, the Board is of the opinion that the 
nexus between service and the current bilateral knee and back 
disorders has been satisfied by the evidence.  As NPRC 
verified that the veteran's service medical records were 
among those destroyed in a fire in St. Louis, Missouri, in 
1973, the Board notes that under such circumstances there is 
a heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  Here, the veteran has continually reported to 
private physicians his history of injuring his back and knees 
in a jeep accident during training in Germany while in 
service.  Moreover, a buddy who served with the veteran in 
Germany has confirmed that the veteran was in a jeep accident 
during training exercises in Germany and was treated for back 
and leg injuries at that time.  Additionally, the veteran's 
private physicians have provided medical opinions providing a 
nexus between the veteran's current back and bilateral knee 
disorders, to include degenerative disc disease with sciatica 
and posttraumatic degenerative cartilage of the knees, to the 
injury in service.  The Board finds that the opinions of the 
veteran's treating private physicians to be persuasive in 
this case.  Thus, in view of this evidence, and with 
application of the benefit of the doubt rule, the Board finds 
that the veteran's back and bilateral knee disorders resulted 
from service. 


ORDER

Service connection for a back disorder is granted.  Service 
connection for a bilateral knee disorder is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

